This case is here on appeal on questions of law from the Municipal Court of Cincinnati.
The plaintiff, appellant here, procured a default judgment against the defendants. At a subsequent term of that court, the defendants filed a motion to set the judgment aside for "irregularity in obtaining the judgment." The trial court granted the motion and set the judgment aside.
Appellant appeals from that judgment, and argues *Page 528 
as a point of error that the court had no power to set aside the judgment after term on motion; that the procedure must be by petition.
Section 11634, General Code, authorizes the proceeding by motion on the grounds stated, and upon a proper showing the trial court may set aside the judgment, on motion, for irregularity in obtaining the same.
There is no bill of exceptions, and this court, therefore, has no knowledge of what was shown on the hearing of the motion. It must, therefore, be presumed that the court found sufficient grounds to support the motion.
The judgment is affirmed.
Judgment affirmed.
ROSS, P.J., and MATTHEWS, J., concur.